In an action to recover damages for personal injuries, the appeal *730is from a judgment entered on a jury verdict for $52,000 in favor of respondent. Appellant had repaired the freezing unit of respondent’s refrigerator and had caused the unit to be reinstalled in the refrigerator in respondent’s home. Almost immediately thereafter, a strong odor appeared to emanate from the refrigerator. When respondent arrived home about two and a half hours later, he opened the refrigerator door to investigate as to the odor, and inhaled sulphur dioxide, the gas used as the refrigerant, which apparently had caused the odor. There was evidence to the effect that, as a result, respondent contracted bronchiectasis, chronic bronchitis and bronchial asthma. Judgment reversed and a new trial granted, with costs to abide the event, unless respondent within 10 days after entry of the order hereon stipulate to reduce the verdict to $25,000, in which event the judgment as so reduced is affirmed, without costs. In our opinion, the verdict, on all the circumstances disclosed by the record, is excessive. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.